Title: To Alexander Hamilton from Francis Douthat, 3 December 1793
From: Douthat, Francis
To: Hamilton, Alexander



Staunton [Virginia] Demr. 3rd 1793
Dr. Sir

I have wrote three letters to you by hand Informg. you that My brother & I have made a few Pieces of Be Cloth in this Town But labour being dear & no wooll in any quantity to be got Set aside his Idea of entering largely into the buysness not Having receivd. more wooll than made four half Pieces. I have allso informd. you of many other Material circumstances relative to this buysness which I shall be allway glad to do every occasion you think Proper. I don’t know if the commit. of The Jersey Manufactery mean to give me any incouragemt. To settle at the falls. They desired me to make application this fall But my distant situation makes it very inconvent. & except you Should Oblige me so far as to let me know their intention I know Not how to apply, I hope you will Kind enough as you are well Acquainted with the govourner &c, you may depend on it there Is not a man in America better informd. Nor more able to facilitate Such an undertaking having brought over all the Plans of machinery which is the only expectation there is to make clothe come cheaper & Expedite the buysness. My brother here has great expectations that I Shall make money of two pieces of machinery which is the Setting the sheers going by water & a rowing machine for laying on a most beautifule & Soft grain on all Kinds of woolin goods by water. Which I mean to undertake for the Publick use Provided I can Procure a Pattent—these things are very usefull to the Poorest Fuller on the continent & no country in the world better adopted For them as every fuller or manufactery has a fulling Mill & on the Same Shaft & wheel I can sett the Sheers & rowing Machine going by water which conveniency will make them Come cheap to those who please to have them. It will be of the greatest, publick, advantage, if I can be so happy as to procure a pattent for them. I have no other hopes but from yr. friendship Which I have no reason to doubt & more especially when the Good of yr. Infant country is at stake in question. If you will be Kind enough to let me know the expence I will have it remitted To You with the ten Dollrs. I Owe You before I recive the Pattent.
Yr. Obligg. me Sir will for ever lay me under the greatest Obligations To You & Shall Allways be acknowledgd. with gratitude by Sr. Yr Most Obedt. & most Hum Servt.

Frans. Douthat


Since I wrote the above I think it wd. be better to apply to Congress for a premium, however I Shall be advised by yr Opinion which of the two Modes is the best for me to persue. These Machinese are beyond all Doubt of the greatest utility for the Improvement. & advantage of the Woollen Manufactery.
I have allso Struck Out a more Short & effectual mode for the Improvemt. of the woollen buysness than the one I have laid down to you whereby it can be improved without any money advanced. It is allso a more General one as It will at once reach to the most distant parts of America & raise an emulation in thousands to employ In the buysness on their own Acct. I hope Sr. I Shall have the pleasure of a line from You to Know how to proceed for which I Shall be very thankfull.

